EXAMINER’S AMENDMENT
Claims 1, 3-5, 8-10, 12, 13, 15, 16, 21 and 22 are allowable. The restriction requirement between the pump, valve, and process, as set forth in the Office action mailed on 23 March 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn.  Claims 10, 12, 13, 15 and 16, directed to non-elected inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Yates on 28 April 2021.
The application has been amended as follows: 

In claim 4, line 2, the phrase “greater travel” has been replaced with – first –. 
In claim 4, line 3, the phrase “lesser travel” has been replaced with – second –.
In claim 4, last line, the phrase “lesser travel distance is less than the greater travel distance” has been replaced with – second distance is less than the first distance –.
In claim 15, line 2, the phrase “relatively greater travel” has been replaced with – first –.
In claim 15, line 3, the phrase “relatively lesser travel” has been replaced with – second –.
In claim 15, before the final period, the phrase –, and the second distance is less than the first distance – has been inserted.

The following is an examiner’s statement of reasons for allowance: the limitations of valve assembly formed in a pump body with a low pressure space, a high pressure space, a first valve seat positioned fluidly between a pumping chamber and the low pressure space and a control chamber in fluid communication with the high pressure space, an admission valve which blocks or opens the first valve seat and has a closing hydraulic surface exposed to the control chamber, a control valve assembly with an electrical actuator and a control valve positioned fluidly between the control chamber and the low pressure space and movable by way of the actuator between blocking and non-blocking positions and wherein the admission valve is a nail valve with two nail heads wherein the second nail head blocks and/or unblocks a second valve seat between the control chamber and a valve guide are not shown in or fairly suggested by the prior art.  With respect to the Karkainnen reference, any combination which would reach the limitations of the independent claims would destroy the Esders reference by limiting travel of the admission valve and introducing further fluid chambers which would change the pressure balance on the admission valve thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        30 April 2021